IN THE SUPREME COURT OF THE STATE OF DELAWARE

TIMOTHY G. MOORE,                            §
                                             §      No. 286, 2017
         Plaintiff Below,                    §
         Appellant,                          §      Court Below—Superior Court
                                             §      of the State of Delaware
         v.                                  §      C.A. No. S16C-09-018
                                             §
CHRISTIANA CARE HEALTH                       §
SYSTEM, INC., a Delaware                     §
Corporation, et al.                          §
                                             §
         Defendant Below,                    §
         Appellee.                           §

                                Submitted: January 24, 2018
                                 Decided: January 29, 2018

Before STRINE, Chief Justice; VALIHURA, and TRAYNOR, Justices.

                                         ORDER

         On this 29th day of January 2018, the Court, having considered the record

below and the briefs filed by the parties, has determined that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned by

the Court in its June 16, 2017 letter opinion.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor



1
    Moore v. Christiana Care Health Sys., Inc., 2017 WL 2729562 (Del. Super. Ct. June 16, 2017).